 1
 2                                                            JS-6
 3
 4
 5
 6
 7
 8
 9                     UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11
12 ROBERT LEE GLENN, an individual,       Case No.: 8:18-cv-02156-JLS-KES
13            Plaintiff,                  Hon. Josephine L. Staton
14       v.
                                          ORDER GRANTING
15 WAL-MART, INC., a corporation form     STIPULATION FOR DISMISSAL
   unknown e/b/a WAL-MART                 WITH PREJUDICE PURSUANT TO
16 NEIGHBORHOOD MARKET; and               FRCP 41
   DOES 1-50, inclusive,
17
              Defendants.
18
19
20
21
22
23
24
25
26
27
28

                           ORDER RE: DISMISSAL
 1        HAVING REVIEWED THE STIPULATION OF THE PARTIES AND
 2 GOOD CAUSE APPEARING THEREFOR, IT IS HEREBY ORDERED that:
 3
 4        The above action is hereby voluntarily dismissed in its entirety, with prejudice,
 5 pursuant to FRCP 41(a)(1)(A)(ii).
 6
 7        IT IS SO ORDERED:
 8
 9
     DATED: May 7, 2019
10
                                        By:         JOSEPHINE L. STATON
11
                                              HON. JOSEPHINE L. STATON
12                                            UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -2-
                                ORDER RE: DISMISSAL
